Citation Nr: 1130056	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  06-31 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the right knee.  

2.  Entitlement to an evaluation in excess of 10 percent for residuals of right medial meniscectomy.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1978 to March 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  In that rating decision, the RO continued the separate 10 percent evaluations for residuals of a right medial meniscectomy and degenerative arthritis. 

The matter of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is being REFERRED back to the RO.  This claim has been raised in the report of a November 2010 VA examination, in which the Veteran reported that his service-connected right knee disabilities limit his employment capacity.  See e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (when a claimant submits evidence of a disability and makes a claim for the highest rating possible, and furthermore submits evidence of unemployability, VA must consider entitlement to a TDIU); See also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's claim for TDIU was previously denied by the RO in an August 2004 rating decision, because he did not meet the statutory requirements under 38 C.F.R. § 4.16.  Since that rating decision, the Veteran has been awarded additional service-connected disabilities.  As such, the Board finds that the matter should be REFERRED back to the RO for appropriate action. 


FINDINGS OF FACT

1. The Veteran's right knee arthritis is manifested by x-ray evidence of degenerative changes, with limitation of motion on flexion.  The Veteran does not have compensable limitation on extension and there is no evidence of nonunion or malunion of the tibia and fibula, or genu recurvatum.
2.  The Veteran's disability from residuals of right medial meniscectomy is manifested by loss of cartilage, subjective complaints of instability (without any objective evidence of subluxation or instability observed on examination), and a nonpainful and nontender scar. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for degenerative arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260-5261 (2010).  

2. The criteria for an evaluation in excess of 10 percent for residuals of right medial meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5239 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the record reflects that VA provided the Veteran with some of the notice required under the VCAA on how to substantiate his claims in a January 2006 letter, prior to the initial adjudication of the claim.  By the way of a September 2006 letter associated with the Statement of the Case, VA informed the Veteran of rating criteria and effective date provisions that are pertinent to the appellant's claim regarding service connection.  

Although the September 2006 notice was sent after the initial adjudication, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the September 2006 letter fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and after the notice was provided the case was most recently readjudicated in February 2011, and an supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.

The Board finds that VA has made reasonable efforts to obtain relevant record adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file consist of the Veteran's post-service medical records, and other pertinent documents discussed below.  

Additionally, the Veteran was provided with VA examinations in February 2006, and in November 2010, in conjunction with his claim.  The VA examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Ratings

The Veteran seeks higher evaluations for his right knee disabilities, currently identified as degenerative arthritis and residuals of medial meniscectomy.  The Veteran asserts that his right knee disability is more severe than the symptomatology contemplated by the two separate 10 percent evaluations (for a combined 20 percent disability evaluation).  

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In cases involving a claim for an increased rating, VA's primary focus is upon the current level of the Veteran's disability.  This will include a review of medical and lay evidence of recording beginning one year prior to the time Veteran requested an increase rating.  That being said, VA will also review the history of the Veteran's disability in order to ensure that the decision regarding the current disability rating accounts for all the prior treatment and the severity of the disorder.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R.  § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorder, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  Arthritis evaluations are governed by Diagnostic Code 5003.
The Veteran's right knee disability is currently evaluated with two separate 10 percent ratings, one for degenerative arthritis, rated under Diagnostic Code 5010 and the other for residuals of a medial meniscectomy, rated under Diagnostic Code 5257.  As discussed below, the Board finds that the residuals of the medial meniscectomy do not include findings of instability, but do include findings of loss of cartilage, and as such are more aptly rated under Diagnostic Code 5259, and not under Code 5257.  Regardless of the Code employed, a 10 percent rating remains in order for the residuals.  

Under Diagnostic Code 5010, arthritis due to trauma substantiated by x-ray findings are to be rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of a leg (knee) flexion is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg (knee) is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).

Under Diagnostic Code 5257, "other" knee impairment is evaluated based upon recurrent subluxation and/or lateral instability. This diagnostic code provides that a 10 percent disability rating is warranted for slight disability, a 20 percent rating is warranted for moderate disability, and a maximum 30 percent evaluation is warranted for severe disability.

Under Diagnostic Code 5259, a 10 percent rating is in order when there is cartilage, semilunar, removal of, symptomatic.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003/5010 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The VA General Counsel has also held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero (0) percent rating.  

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). Any reasonable doubt will be resolved in favor of granting the veteran's claim. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.

In this case, the Veteran's claims that his right disability is more severe than reflected by the current two separate 10 percent disability ratings.  The Veteran's disability is currently identified as degenerative arthritis and residuals of a medial meniscectomy.  

The Board notes that the Veteran had previously filed similar increased rating claims in January 2005 and those claims were adjudicated in an April 2005 rating decision, which continued the assigned separate 10 percent evaluations because the Veteran failed to appear for a VA examination.  He filed his current claim for higher evaluations in December 2005.  At that time, the Veteran stated that his right knee disability had worsened, and at no point did he indicate intent to file a notice of disagreement to the January 2005 rating.  As such, the Board will review of medical and lay evidence of recording beginning one year prior to the time Veteran requested an increase rating in December 2005.

A review of the claims folder shows that it contains two pertinent VA examination reports and his post-service VA treatment records for the period under appeal. 

The first pertinent medical evidence of record comes from a December 2005 VA treatment record.  That treatment record shows that the Veteran presented with complaints of increased right knee pain with walking for the past two months.  On physical examination, it was noted that the Veteran had full range of motion in his right knee and that there was no evidence of laxity.  It was also noted that the Veteran had an old surgical scar.  

The Veteran was afforded a VA examination in February 2006.  The examination report shows that the Veteran complained of constant pain with stiffness, weakness, instability, and locking in his right knee.  He reported flare-ups of pain with prolonged standing and walking, with bending and squatting, and with cold, damp weather.  It was noted that the Veteran had underwent a right knee meniscectomy in service.  Physical examination revealed range of motion from zero to 140 degrees, with pain but without additional limitation of motion due to repetitive use or due to pain, fatigue, weakness or lack of endurance.  The Veteran had an antalgic gait, and there was evidence of crepitus and tenderness of the knee joint.  A residual scar was observed on the medial aspect that measured 8 centimeters by .5 centimeters and it was nontender, did not adhere to the underlying tissue and did not cause any functional limitation.  The examiner found that there was no objective evidence of instability or swelling in the right knee.  It was noted that x-ray film date in April 2004 did not reveal any abnormal findings.  

In August 2006, the Veteran sought VA treatment for his right knee disability.  At that time it was noted that the Veteran had a history of two right knee surgeries, open meniscectomy and an arthroscopy for partial medial meniscectomy due to an inservice injury.  The Veteran reported that he had experienced off and on right knee pain for several years, but that the pain had progressively worsened in the past six months to the point where he said he required the use of a cane.  Physical examination at that time revealed evidence of effusion and pain along the joint line. Neurovascular examination was normal.  It was noted that a recent x-ray film revealed significant narrowing of the medial joint and mild patellofemoral changes.  The Veteran was diagnosed with degenerative joint disease and post-traumatic medial compartment osteoarthritis.  The Veteran was treated with cortisone injections.  

A November 2006 VA report of a magnetic resonance imaging (MRI) revealed a partial re-tear of the medial meniscus, moderate cartilage loss in the medial tibial plateau, and mild to moderate chondromalacia patella.  Subsequent VA treatment records continue to show that the Veteran sought treatment for knee pain. 

The most recent medical evidence of record comes from the report of a November 2010 VA examination.  In that examination report, the examiner noted that the Veteran complained of constant knee pain.  The Veteran reported that his knee gives out two times per week, but he denied that his knee locks with ambulation and he denied symptoms of weakness, stiffness and fatigability in his knee when at rest. He reported experiencing flare-ups in pain with climbing stairs, prolonged standing and walking, lifting weights, running and kneeling.  The Veteran further reported that he was unemployed and he had stopped working for the Post Office in 1996 because of his right knee disability.  On physical examination, the examiner noted that the Veteran had range of motion from zero to 90 degrees, with complaints of pain.  The examiner stated that there was no evidence of additional limitation due to repetitive use or due to pain, fatigue, weakness or lack of endurance, but the examiner noted that the Veteran experienced an additional 10 percent limitation of function during flare-ups in pain.  The examiner observed that there was mild crepitus on motion of the right knee and that the Veteran had an antalgic gait.  There was no objective evidence of instability, tenderness, or swelling.  X-ray findings from a previous September 2008 report showed degenerative arthritis in the right knee.  

After careful review of the evidence, the Board finds that the claims for increase should be denied.  The medical evidence of record shows that the Veteran's right knee disabilities, including degenerative arthritis manifested by pain and limitation on range of motion and residuals of a right medial meniscectomy, including loss of cartilage and subjective complaints (but no objective findings) of instability and locking warrant higher ratings.  In short, a rating in excess of 10 percent is not in order for disability manifested by arthritis and some (but not compensable) limitation of motion, and a rating in excess of 10 percent is not in order for residuals of a meniscectomy.  

As discussed above, degenerative arthritis with painful and limited motion may be rated under Diagnostic Codes applicable for rating range of motion loss (when range of motion loss is so severe as to be compensable) or it may be rated as 10 percent disabling under Diagnostic Code 5003 (when range of motion loss in that joint is not so severe as to be compensable under applicable codes for rating range of motion loss).  A Veteran cannot receive concurrent evaluations for degenerative arthritis and loss of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Here, the record does contain X-ray evidence of degenerative arthritis in the right knee.  At no point, however, does the Veteran's right knee disability meet the criteria for a compensable rating under one of the applicable codes for rating loss of range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Even when considering the factors discussed in the Deluca, including the decreased function during flare-ups, the limitation of motion in the Veteran's right knee is still nowhere near so severe as to approach the degree of limitation that is compensable (limitation to 10 degrees of extension and 45 degrees of flexion).  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  When arthritis does not cause loss in range of motion so severe as to warrant a compensable rating under Diagnostic Codes for evaluating range of motion loss, the arthritis in that joint is afforded a 10 percent rating under Diagnostic Code 5003.  As such, the right knee disability due to pain on motion from arthritis only meets the criteria to be rated as 10 percent disabling under Diagnostic Code 5003/5010 for degenerative arthritis with loss motion during the period under appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Accordingly, the claim for an increased rating for right knee arthritis and limitation of motion is denied.

To date, the residuals of a right knee meniscectomy have been rated as 10 percent disabling under Diagnostic Code 5257, for rating "other" knee impairment of the knee manifested by recurrent subluxation and instability.  Review of the evidence, however, reveals that while the Veteran has reported subjective complaints of instability, no objective findings of instability have been shown.  There have been no objective manifestations or any signs of instability, locking, or episodes of dislocation or subluxation at any point during the period under appeal.  Without an objective finding of even slight instability, there is no basis for affording even a 10 percent rating (much less an increased rating) under Diagnostic Code 5257.  

The residuals of a right knee meniscectomy do include loss of cartilage that is symptomatic.  The Veteran's right knee disability should be rated under Diagnostic Code 5259 [cartilage, semilunar, removal of, symptomatic], as he underwent a medial meniscectomy during his active duty service and the November 2006 MRI report that shows the Veteran has moderate cartilage loss in the right knee.    Accordingly, the Board finds that the residuals of the right knee meniscectomy are more appropriately rated with a 10 percent evaluation under Diagnostic Code 5259, instead of a 10 percent rating under Diagnostic Code 5257.  The Board has considered whether a higher rating should be afforded for residuals of the meniscectomy.  Pertinently, however, a 10 percent disability rating is the highest schedular rating available under Diagnostic Code 5259.  In additional, there are no other residual manifestations from the Veteran's right medial meniscectomy to warrant a compensable evaluation.  The Veteran has a post-surgical scar without any tenderness, or attendant limitation of function that would merit a compensable evaluation under the rating criteria for scars.  See 38 U.S.C.A. § 4.118, Diagnostic Codes 7802-7805.  Therefore a rating in excess of 10 percent is not warranted for residuals of a right knee meniscectomy.  

The Board has considered whether the Veteran is entitled to a separate rating under any other potentially applicable diagnostic codes, including 5256 (for rating ankylosis), 5257 (for rating instability or subluxation), 5258 (for rating dislocated cartilage), 5262 (for rating impairment of the tibia or fibula), or 5263 (for rating genu recurvatum).  Here, there is no evidence of ankylosis, instability, dislocation of semilunar cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5257, 5258, 5262, and 5263 do not apply in this case.

In short, the Board finds that the preponderance of the medical evidence is against a finding in favor of awarding increased ratings higher than a 10 percent for knee disability for degenerative arthritis with loss of motion and a 10 percent for residuals of right medial meniscectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5259.  

The Board has also considered whether an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  That provision provides that in exceptional circumstances, where the schedular evaluations are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria, as demonstrated by evidence showing that the disability at issue causes marked interference with employment, or has in the past or continues to require frequent periods of hospitalization rendering impractical the use of the regular schedular standards.  According to 38 C.F.R. § 4.1, "generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability."

The Veteran has not presented any evidence that the service-connected disability at issue have resulted in a unique disability that is not addressed by the rating criteria for degenerative arthritis with loss of motion and for other knee impairments.  As his symptomatology is contemplated by the rating schedules, referral for extraschedular consideration is not appropriate here.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

Finally, the Board notes that the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As discussed above, the medical evidence of record does not indicate that the symptomatology associated with disability in the right knee has worsened to a level more severe than 10 percent disabling at any point during this period.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.



ORDER

Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the right knee is denied.  

Entitlement to an evaluation in excess of 10 percent for residuals of right medial meniscectomy is denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


